IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 21A14

                                   11 June 2015

DAVID M. MORGAN, Employee

             v.
MORGAN MOTOR COMPANY OF ALBEMARLE,
       Employer,

BRENTWOOD SERVICES, INC.,
       Servicing Agent for the North Carolina Auto Dealers Association Self-
       Insurer’s Fund



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 752 S.E.2d 677 (2013), affirming an opinion

and award filed on 27 August 2012 by the North Carolina Industrial Commission.

Heard in the Supreme Court on 22 April 2015.


      Poisson, Poisson & Bower, PLLC, by E. Stewart Poisson and Fred D. Poisson,
      Jr., for plaintiff-appellant.

      Teague, Campbell, Dennis & Gorham, L.L.P., by Bruce A. Hamilton and Carla
      M. Cobb, for defendant-appellees.


      PER CURIAM.


      AFFIRMED.